Citation Nr: 0712400	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  05-16 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a disability rating in excess of zero percent 
for postoperative residuals of an epigastric umbilical hernia 
repair


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel






INTRODUCTION

The veteran had active military service from April 1980 to 
April 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which granted service connection 
for postoperative residuals of an epigastric umbilical hernia 
repair, rated at zero percent disabling.

At the March 2006 hearing before the undersigned, the veteran 
appears to have raised a claim to reopen his previously 
denied claim for service connection for a gastrointestinal 
disability.  This matter is referred to the RO for 
appropriate action.  See Tomlin v. Brown, 5 Vet. App. 355.


FINDING OF FACT

1.  The veteran's postoperative residuals of an epigastric 
umbilical hernia repair are not productive of more than 
postoperative healed wounds with no disability and belt not 
indicated.

2.  The veteran's scars are less than 6 square inches in area 
each; not tender, painful, or unstable; and do not cause 
limited motion.  

CONCLUSION OF LAW

The criteria for a disability rating in excess of zero 
percent for postoperative residuals of an epigastric 
umbilical hernia repair have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.114, 4.118, Diagnostic Codes 
7339, 7801-05 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is challenging the initial evaluation assigned 
following the RO's grant of service connection for 
postoperative residuals of an epigastric umbilical hernia 
repair.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the United States Court of Appeals for Veterans Claims 
(Court) held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated-it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 491.  Thus, VA's duty to notify has been 
satisfied.  See also Dunlap v. Nicholson, No. 03-0320 (U.S. 
Vet. App. Mar. 22, 2007).

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the veteran or on his behalf.  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the claim addressed herein.

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  Requests for increased 
disability ratings require consideration of the medical 
evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities. 38 C.F.R., Part 4.  If the 
evidence for and against a claim is in equipoise, the claim 
will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 56 (1990).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2, and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3.  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The veteran's postoperative residuals of an epigastric 
umbilical hernia repair is rated as non-compensably disabling 
under Diagnostic Code 7339.  Under this code, a postoperative 
ventral hernia is rated zero percent disabling when it 
results in healed post operative wounds with no disability or 
belt indicated.  It is rated at 20 percent disabling when it 
is small and not well supported by belt under ordinary 
conditions; or, with weakening of the abdominal wall and 
indication for a supporting belt.  It is rated at 40 percent 
disabling when it is large and not well supported by belt 
under ordinary conditions.  

In November 2004, a VA examination was conducted.  The 
examiner reported that the veteran had two abdominal scars 
from his 1982 umbilical hernia repair and 1984 epigastric 
hernia repair.  One measured six centimeters in length and 
the other was five centimeters.  He did not find any evidence 
of a recurrent hernia in these scars, and noted that there 
was no facial defect or weakness associated with either one.  
The examiner concluded that these were well healed surgical 
scars that were cosmetically and functionally insignificant.  
He did not believe that either one could "possibly be 
causing any symptoms."

The veteran asserts that his service-connected postoperative 
residuals of an epigastric umbilical hernia repair should be 
awarded a compensable rating.  However, the evidence 
demonstrates that the veteran's disability more nearly 
approximates the criteria for a zero percent rating, rather 
than a 20 percent rating.  Thus, the lower rating of zero 
percent is warranted.  38 C.F.R. § 4.7.  

The Board has also considered whether a compensable rating is 
warranted for the veteran's postoperative scars under 
pertinent skin codes.  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7801-05.  According to the medical evidence of record, 
the veteran's scars are: less than 6 square inches in area 
each; not tender, painful, or unstable; and do not result in 
any limitation of motion.  Thus, a compensable evaluation is 
not warranted.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule is inapplicable, and the claim 
for a rating in excess of zero percent for postoperative 
residuals of an epigastric umbilical hernia repair must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to a disability rating in excess of zero percent 
for postoperative residuals of an epigastric umbilical hernia 
repair is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


